         Case 1:19-cr-00366-LGS Document 202-1 Filed 06/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES OF AMERICA                                       :
                                                               :
                  -v.-                                         :   S1 19 Cr. 366 (LGS)
                                                               :
STEPHEN M. CALK,                                               :
                                                               :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------x

SCHOFIELD, D.J.:

        This matter came before the Court on the Government’s motion (“Government Motion”),

exhibits, and the declarations of various Government officials (collectively, the “Government

Submission”). The Government Submission was filed ex parte, in camera, and through the

Classified Information Security Officer on June 8, 2021.

        The Government Submission sought a protective order, pursuant to Section 4 of the

Classified Information Procedures Act (“CIPA”) and Rule 16(d)(1) of the Federal Rules of

Criminal Procedure, regarding disclosure of certain information. After ex parte, in camera

consideration of the Government Submission, this Court finds:

        1.       That the Government Submission contains and describes classified information that

requires protection against unauthorized disclosure.               That information is described with

particularity in the Government Submission.

        2.       The head of the department that has control of the classified information described

in the Government Submission, after actual personal consideration, has lodged the state secrets

privilege with respect to that classified information.


                                                         1
        Case 1:19-cr-00366-LGS Document 202-1 Filed 06/08/21 Page 2 of 2




       3.         Disclosure of the classified information that the Government Submission seeks to

delete from disclosure (the “Deleted Classified Material”) to the defense or the public could

reasonably be expected to cause serious damage to the national security.

       4.         The Deleted Classified Material is not discoverable under Brady v. Maryland, 373

U.S. 83 (1963), and its progeny, or Rule 16 of the Federal Rules of Criminal Procedure. In

addition, the Deleted Classified Material is not helpful to the defense, that is, useful to counter the

Government’s case or bolster a defense, as required under United States v. Aref, 533 F.3d 72, 78

(2d Cir. 2008).

       Accordingly, it is:

       ORDERED that the Government Motion is granted, and the Deleted Classified Material

need not be disclosed to the defense; and it is further

       ORDERED that the Government Submission is hereby sealed, and shall remain preserved

in the custody of the Classified Information Security Officer, in accordance with established court

security procedures, until further order of this Court.

       SO ORDERED in Chambers this ____ day of _______________, 2021


                                               ________________________
                                               THE HONORABLE LORNA G. SCHOFIELD
                                               United States District Judge
                                               Southern District of New York




                                                  2
